Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sheetal Patel on January 7, 2022.

The application has been amended as follows: 

1. (Currently Amended) A high-concentration organic wastewater treatment reactor, comprising a reactor body, wherein,
  	a lower water distribution system, an upper water distribution system, a lower three-phase separator and an upper inclined plate separator are provided from bottom to top in the reactor body,
  	a gas-liquid separator is disposed on the top of the reactor body,
  	the lower water distribution system and the upper water distribution system are both connected to an influent pipe,
  	a lower biogas ascending pipe connected to the gas-liquid separator is disposed on the top of the lower three-phase separator,
  	an upper biogas ascending pipe and an effluent pipe are disposed above the upper inclined plate separator,
 	an outlet end of the upper biogas ascending pipe is connected to the gas-liquid separator,
  	a high-load reaction zone is formed between the lower water distribution system and the lower three-phase separator,
  	a low-load reaction zone is formed between the lower three-phase separator and the upper inclined plate separator,
  	a downcomer extending into the high-load reaction zone is disposed on the bottom of the gas-liquid separator,
  	an air pipe is disposed on the top of the gas-liquid separator, wherein 
  	the high-concentration organic wastewater treatment reactor comprises organic wastewater having COD concentration ranging from 3,000 to 6,000 mg/L,
 	the high-load reaction zone is a reaction zone in a lower position in which organic ranges from 15 to 30 kg COD/m3.d, and
  	the low-load reaction zone is a reaction zone in the lower position in which the organic load ranges from 0 to 1 kg COD/m3.d.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowed for the reasons previously provided by the examiner.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PRINCE whose telephone number is (571)272-1165. The examiner can normally be reached M-F: 0545-1515.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED PRINCE/
Primary Examiner
Art Unit 1778



FP
03/01/22